Motion to confirm report of official referee granted, respondent disbarred and his name ordered to be struck from the roll of attorneys. The finding of the learned official referee that respondent indorsed his client’s name to a check to her order without authority and converted the proceeds thereof was warranted by the proof. That respondent later paid the maker of the check the amount thereof did not mitigate his wrongful acts. There was also justification for the determination that in one instance respondent willfully neglected a client’s interests to the client’s financial loss. Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ.